Name: Commission Regulation (EEC) No 1699/84 of 18 June 1984 amending for the seventh time Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  trade;  cooperation policy;  trade policy;  foodstuff;  tariff policy
 Date Published: nan

 No L 161 /6 Official Journal of the European Communities 19 . 6 . 84 COMMISSION REGULATION (EEC) No 1699/84 of 18 June 1984 amending for the seventh time Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 1 5 (2) thereof, Whereas Article 43 of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2), as last amended by Regulation (EEC) No 2666/82 (3), specifies the terms on which export licences and advance fixing certificates may be issued in connection with an invi ­ tation to tender issued in an importing non-member country ; whereas paragraph 2 of that Article lays down that the applicant must, within 21 days, notify the issuing agency of the outcome of the invitation to tender or produce appropriate documentary proof to that agency that the closing date for the submission of tenders has been deferred ; whereas the time allowed would appear to be too short, in the light of commer ­ cial practice in non-member countries ; whereas it is appropriate to extend it to 90 days in the case of the beef and veal sector, by way of derogation from Article 43 (2) of Regulation (EEC) No 3183/80, and to insert a provision to that effect in Commission Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EEC) No 3578/82 0, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The following Article 5a is hereby inserted in Regula ­ tion (EEC) No 2377/80 : !'Article 5a By way of derogation from the second subpara ­ graph of Article 43 (2) of Regulation (EEC) No 3183/80 the period within which the applicant for an export licence or advance fixing certificate must notify the issuing agency of the outcome of the invitation to tender issued in an importing non ­ member country or must produce appropriate documentary proof that the closing date for the submission of tenders has been deferred shall be 90 days following the closing date for the submis ­ sion of tenders.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 24. (2) OJ No L 338, 13 . 12. 1980, p. 1 . (3) OJ No L 283, 6. 10 . 1982, p. 7. (4) OJ No L 241 , 13 . 9. 1980, p. 5. 0 OJ No L 373, 31 . 12. 1982, p . 59 .